He. Justice Windes delivered the opinion of the court. Appellant filed a creditor’s bill on a judgment in his favor against the appellee William H. Thomas, making as defendants thereto said Thomas and nine others. Several amendments were made to the bill in which, and the original bill, the usual charges and allegations of the ordinary-creditor’s bill were made, including the charge that the judgment debtor was interested in and the owner of certain real estate, which is specifically described. The bill did not waive answers under oath; the defendants filed answers under oath, denying the principal allegations of the bill and amendments, and after replications filed the cause was referred to the master-to take proof and report his opinion on the law and evidence. The master reported, among other things, that the equities are with the defendant, William H. Thomas, and that he has no interest, legal or equitable, in the property described in the bill, or in any other property, real or personal, of any nature, kind or description. Objections to the master’s report were filed with the master, raising certain questions of .fact on the report, which were overruled by the master. A hearing was had before the chancellor upon the pleadings, the master’s report and evidence taken before him, but no exceptions were filed in the court to the master’s report. A decreé was entered approving and confirming the master’s report and dismissing the bill at complainant’s costs, but the decree is not shown by the abstract, which is sufficient of itself to justify the court in confirming the decree. No questions of law are presented bv appellant’s brief— only questions of fact, all of which are conclusively settled by the findings of the master, there being no exceptions taken thereto before the chancellor. Singer v. Steele, 125 Ill. 426-9; Cheltenham, etc., Co., v. Whitehead, 128 Ill. 285. The decree is affirmed.